Exhibit 10.1




AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (this “Merger Agreement”) is entered into as
of the 8th day of August, 2016 by and between New Jersey Mining Company, an
Idaho corporation (the “Surviving Corporation”), and G F & H Company, an Idaho
corporation (“Merging Corporation”). Surviving Corporation and Merging
Corporation are sometimes collectively referred to hereinafter as the
“Constituent Corporations.”




RECITALS




WHEREAS, Surviving Corporation is a corporation organized and existing under the
laws of the State of Idaho and who owns approximately eight-four percent
(84.42%) of the Merging Corporation;




WHEREAS, Merging Corporation is a corporation organized and existing under the
laws of the State of Idaho; and




WHEREAS, Surviving Corporation and Merging Corporation and their respective
Boards of Directors deem it advisable and in the best interests of the
corporations and their respective stockholders to merge Merging Corporation with
and into Surviving Corporation pursuant to the Idaho Business Corporation Act
and upon the terms and conditions set forth herein;




NOW THEREFORE, in consideration of the premises, the mutual covenants, herein
contained, and other valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree that Merging Corporation shall
be merged with and into Surviving Corporation (the “Merger”) pursuant to the
terms and conditions set forth herein.




AGREEMENT

1.

General.




1.1

The Merger. On the Effective Date (as herein defined) of the Merger, Merging
Corporation shall be merged with and into Surviving Corporation and the separate
existence of Merging Corporation shall cease and Surviving Corporation shall
survive such Merger.




1.2

Certificate of Incorporation and Bylaws. The certificate of incorporation of
Surviving Corporation as in effect immediately prior to the Effective Date shall
be the certificate of incorporation of Surviving Corporation after consummation
of the Merger. The Bylaws of Surviving Corporation as in effect immediately
prior to the Effective Date shall be the Bylaws of Surviving Corporation after
consummation of the Merger.





--------------------------------------------------------------------------------

 

1.3

Directors and Officers. The directors and officers of Merging Corporation shall,
from and after the Effective Date, be the directors and officers of Surviving
Corporation, until the earlier of their resignation or removal or until their
respective successors are duly elected or appointed and qualified.




1.4

Property and Liabilities of Constituent Corporations. On the Effective Date, the
separate existence of Merging Corporation shall cease and Merging Corporation
shall be merged into Surviving Corporation. Surviving Corporation, from and
after the Effective Date, shall possess all the rights, privileges, powers and
franchises of whatsoever nature and description, of a public as well as of a
private nature, and be subject to all the restrictions, disabilities and duties
of each of the Constituent Corporations. All rights, privileges, powers and
franchises of each of the Constituent Corporations, and all property, real,
personal and mixed, of and debts due to either of the Constituent Corporations
on whatever account, as well for stock subscriptions, as all other things in
action or belonging to each of the Constituent Corporations shall be vested in
Surviving Corporation.  All property, rights, privileges, powers and franchises,
and all other interests shall be thereafter as effectually the property of
Surviving Corporation as they were of the several and respective Constituent
Corporations and the title to any real estate vested by deed or otherwise in
either of the Constituent Corporations shall not revert or be in any way
impaired by reason of the Merger. All rights of creditors and all liens upon the
property of the Constituent Corporations shall be preserved unimpaired, and all
debts, liabilities and duties of the Constituent Corporations thenceforth shall
attach to Surviving Corporation, and may be enforced against it to the same
extent as if said debts, liabilities and duties had been incurred or contracted
by it. Any existing claim, or pending action or proceeding, whether civil,
criminal or administrative, by or against either Constituent Corporation may be
prosecuted to judgment or decree as if the Merger had not taken place, or
Surviving Corporation may be substituted in such claim, action or proceeding.




1.5

Further Assurances. Merging Corporation agrees that, at any time, or from time
to time, as and when requested by Surviving Corporation, or by its successors
and assigns, it will execute and deliver, or cause to be executed and delivered,
in its name by its last acting officers, or by the corresponding officers of
Surviving Corporation, all such conveyances, assignments, transfers, deeds or
other instruments, and will take or cause to be taken such further or other
action as Surviving Corporation, its successors or assigns may deem necessary or
desirable in order to evidence the transfer, vesting or devolution of any
property, right, privilege or franchise or to vest or perfect in or confirm to
Surviving Corporation, its successors and assigns, title to and possession of
all the property, rights, privileges, powers, franchises and interests referred
to in this Section 1 and/or to otherwise carry out the intent and purposes
hereof.




1.6

Effective Date. The Merger shall become effective on the date on which an
executed copy of Articles of Merger are filed with the Secretary of State of the





--------------------------------------------------------------------------------

State of Idaho in the manner required by the Idaho Business Corporation Act (the
“Effective Date”).

 

2.

Conversion of Securities on Merger.




2.1

Effect of Merger on Capital Stock. Each share of Merging Corporation’s common
stock, $100 par value per share (other than shares (“Dissenting Shares”) that
are owned by shareholders (“Dissenting Shareholders”) that are entitled to and
properly exercise appraisal rights pursuant to Sections 30-29-1301 through
30-29-1331 of the Idaho Business Corporation Act), issued and outstanding
immediately before the Effective Date shall, by virtue of the Merger and without
any action on the part of the holder thereof, be converted into and become
eighteen thousand eight hundred sixty-eight (18,868) validly issued, fully paid
and non-assessable shares of Surviving Corporation’s common stock, no par value
per share (the “Surviving Corporation Stock”). The Merger shall not affect the
shares of Surviving Corporation’s common stock issued and outstanding
immediately before the Effective Date of the Merger.




2.3

Certificates. At and after the Effective Date, all of the outstanding
certificates, which immediately prior thereto represented shares of Merging
Corporation stock (other than Dissenting Shares), or options, warrants or other
securities of the Merging Corporation, shall be deemed for all purposes to
evidence ownership of and to represent the shares of Surviving Corporation
Stock, or options, warrants or other securities of Surviving Corporation, as the
case may be, into which the shares of Merging Corporation stock, or options,
warrants or other securities of the Surviving Corporation, as the case may be,
represented by such certificates have been converted as herein provided and
shall be so registered on the books and records of the Surviving Corporation or
its transfer agent. The registered owner of any such outstanding certificate
shall, until such certificate shall have been surrendered for transfer or
otherwise accounted for to the Surviving Corporation or its transfer agent, have
and be entitled to exercise any voting and other rights with respect to, and to
receive any dividends and other distributions upon, the shares of Surviving
Corporation Stock, or options, warrants or other securities of Surviving
Corporation, as the case may be, evidenced by such outstanding certificate, as
provided above.

 

2.4

Appraisal Rights. No Dissenting Shareholder shall be entitled to shares of
Surviving Corporation Stock hereunder unless and until the holder thereof shall
have failed to perfect or shall have effectively withdrawn or lost such holder’s
right to appraisal under the Idaho Business Corporation Act, and any Dissenting
Shareholder shall be entitled to receive only the payment provided by the Idaho
Business Corporation Act with respect to Dissenting Shares owned by such
Dissenting Shareholder. If any person or entity who otherwise would be deemed a
Dissenting Shareholder shall have failed to properly perfect or shall have
effectively withdrawn or lost the right to appraisal with respect to any shares
which would be Dissenting Shares but for that failure to perfect or withdrawal
or





--------------------------------------------------------------------------------

loss of the right to appraisal, such Dissenting Shares shall thereupon be
treated as though such Dissenting Shares had been converted into shares of
Surviving Corporation Stock.




3.

Conditions to the Obligations of the Constituent Corporations to Effect the
Merger.




3.1

Approval by Stockholders. The stockholders of Merging Corporation shall have
approved the Merger and this Merger Agreement in accordance with Idaho law.




3.2

Governmental Approvals; No Restraints. No statute, rule, regulation, executive
order, decree, ruling, injunction or other order (whether temporary, preliminary
or permanent) shall have been enacted, entered, promulgated or enforced by any
court or governmental authority of competent jurisdiction that prohibits,
restrains, enjoins or restricts the consummation of the Merger.




4.

Amendment. The respective Boards of Directors of the Constituent Corporations
may amend this Merger Agreement at any time prior to the Effective Date,
provided that an amendment made subsequent to the approval of the Merger by the
stockholders of Merging Corporation shall not (a) alter or change the amount or
kind of shares, securities, cash, property or rights to be received under this
Merger Agreement by the shareholders of Merging Corporation; (b) alter or change
any term of the Certificate of Incorporation of Surviving Corporation; or (c)
alter or change any of the terms and conditions of this Merger Agreement if such
alteration or change would adversely affect the shareholders of Merging
Corporation.

 

 5.

Miscellaneous.




5.1

Counterparts. This Merger Agreement may be executed in any number of
counterparts and via facsimile or other similar electronic transmission, each of
which shall be deemed to be an original, and all of which taken together shall
constitute one Merger Agreement.




5.2

Termination. This Merger Agreement may be terminated and the Merger abandoned at
any time prior to the Effective Date, whether before or after stockholder
approval of this Merger Agreement, by the consent of the Board of Directors of
either of the Constituent Corporations.




5.3

Governing Law. The Merger and this Merger Agreement shall be governed by, and
construed in accordance with, the laws of the State of Idaho.




5.4

No Third Party Beneficiaries. This Merger Agreement is for the sole benefit of
the parties hereto and is not intended to and shall not confer upon any person
other than the parties hereto any rights or remedies hereunder.








--------------------------------------------------------------------------------



5.5

Severability. If any provision of this Merger Agreement (or any portion thereof)
or the application of any such provision (or any portion thereof) to any person
or circumstance shall be held invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision (or the remaining portion
thereof) to any other person or circumstances.




IN WITNESS WHEREOF, the Constituent Corporations have executed this Merger
Agreement as of the date and year first above written.

 

 

MERGING CORPORATION:




G F & H COMPANY,

an Idaho corporation,

PO BOX 1019

Kellogg, ID 83837  

 




/s/ Grant Brackebusch

By: Grant Brackebusch

Its: President

 






















SURVIVING CORPORATION:

 

NEW JERSEY MINING COMPANY,

an Idaho corporation,

201 N. 3rd Street

Coeur d’Alene, Idaho 83814

 

   

/s/ Del Steiner            

By: Del Steiner

Its: CEO









